121 Ga. App. 52 (1970)
172 S.E.2d 453
HICKS
v.
THE STATE.
44937.
Court of Appeals of Georgia.
Argued January 8, 1970.
Decided January 27, 1970.
Miles B. Sams, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, Jack E. Mallard, for appellee.
PANNELL, Judge.
The defendant was found guilty of the possession of burglary tools and was sentenced to a term of three years. His notice of appeal states the case and, in essential part, is as follows: "The defendant herein now gives this his notice of appeal, said appeal to be filed with the Court of Appeals of Georgia." "Nowhere does the notice set forth `a concise statement of the judgment, ruling or order entitling the appellant to take an appeal.' Nor does it contain `a brief statement of the offense and the punishment prescribed,' as required in criminal cases. Hence, the notice of appeal does not satisfy the requirements of the Appellate Practice Act (Ga. L. 1965, pp. 18, 20; Ga. L. 1966, pp. 493, 495; Code Ann. § 6-802), and therefore must be dismissed. Ballew v. State, 225 Ga. 547 (170 SE2d 242).
Appeal dismissed. Eberhardt, J., concurs. Jordan, P. J., concurs specially.
JORDAN, Presiding Judge, concurring specially.
There is but one final judgment in this record and the enumeration of errors clearly specifies error on the overruling of the amended motion for new trial, bringing this appeal under the purview of Code *53 Ann. § 6-809 (d) (Ga. L. 1968, pp. 1072, 1073, 1074). However, this court is bound by the Supreme Court ruling in Ballew v. State, cited in the opinion, and that case is controlling here. I agree with the view expressed by Justice Felton's dissent in that case.